PD-0802-15
                                                                   COURT OF CRIMINAL APPEALS
                          PD-0802-15                                                AUSTIN, TEXAS
                                                                   Transmitted 6/29/2015 5:45:51 PM
                                                                      Accepted 7/1/2015 1:59:45 PM
                                                                                     ABEL ACOSTA
                                                                                             CLERK
                    NO. ____________________________

ANTHONY MANGIAFICO                       * IN THE COURT OF CRIMINAL

V.                                       * APPEALS OF TEXAS

THE STATE OF TEXAS                       * AT AUSTIN, TEXAS


                       __________________________

          ON PETITION FOR DISCRETIONARY REVIEW IN CAUSE
                       NO. 05-13-01490-CR FROM
           THE COURT OF APPEALS FOR THE FIFTH DISTRICT
                         AT DALLAS, TEXAS

                         ___________________________

        MOTION TO EXTEND THE TIME FOR FILING THE
     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, by and through his attorney of record,

Jeff P. Buchwald, and respectfully requests that the time for the filing of the

Appellant’s petition for discretionary review in the above-styled and

numbered cause be extended. In support of this motion the appellant would

show the court the following:

                                        I.                        July 1, 2015



      In Cause Nos. F-12-28019 (Dallas County), the appellant was indicted



                                                                                  1
for Capital Murder in violation of section 19.03 of the Texas Penal Code.

The Appellant plead not guilty and a jury trial was held. The jury found the

Appellant guilty as charged on August 16, 2013 in the 194th Criminal

District Court of Dallas County, Texas. The Appellant was sentenced to life

imprisonment on August 16, 2013. A Motion for new trial was filed on

August 16, 2013. Notice of Appeal was perfected on August 16, 2013. The

trial court’s certification of defendant’s right to appeal was also signed by

the trial court on August 16, 2013.


                                        II.

      On May 18, 2015 the Court of Appeals for the Fifth District at

Dallas, Texas affirmed the trial court’s judgment in F1228019-M and

overruled Appellant’s two points of error.

                                        III.

      The present deadline for filing the appellant’s Petition for

Discretionary Review was June 17, 2015. Appellant respectfully requests an

extension of time, pursuant to Texas Rule of Appellate Procedure 68.2(c), of

90 days from the current deadline - until September 15, 2015 in which to file



                                                                                2
his Petition.


                                         IV.

      No previous extension of time has been granted.
                                         V.

      The appellant would show the Court that a reasonable explanation

exists for the requested extension. The facts on which the appellant relies to

reasonably explain the need for the extension are as follows:

      Appellant’s current counsel was appointed and appellant has not had

sufficient time to come up with the funds to hire an attorney or to file said

petition pro se and therefore needs the additional time to file his Petition for

Discretionary Review. Appellant respectfully requests an additional 90 days

from the current due date within which to file said Petition for Discretionary

Review.

      WHEREFORE PREMISES CONSIDERED, the Appellant

respectfully requests that the time for the filing of the appellant’s Petition for

Discretionary Review be extended to September 15, 2015.




                                                                                   3
                                             Respectfully submitted,



                                             /S/ Jeff P. Buchwald
                                             Jeff P. Buchwald
                                             Attorney at Law
                                             State Bar No. 03293300
                                             305Spring Creek Village #538
                                             Dallas, Texas 75248
                                             Buchwald7@msn.com
                                             (972) 788-5016


                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this motion was sent by
via electronic filing and United States Mail, to the State Prosecuting
Attorney, P.O. Box 12405 Austin, Texas 78711 and hand delivered to Susan
Hawk, Criminal District Attorney of Dallas County, Texas 133 N. Industrial
Boulevard, LB-19 Dallas, Texas 75207-4399 on the 29th day of June, 2015.


                                             /S/ Jeff P. Buchwald
                                             Jeff P. Buchwald




                                                                            4